Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7 are pending and rejected. Claims 1, 5, and 6 are amended. Claim 7 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GB 694,619 (hereinafter ‘619) in view of Anderson, US 4,820,178, Gleyal, US 2016/0039192 A1, Iura, US 5,179,779 (provided on the 6/17/2019 IDS), Ogiuchi, JP H01281896, and Larsen, US 2003/0198537 A1.
The following citations for Ogiuchi, JP H01281896 are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1 and 5, ‘619 teaches electrical distribution boards having an arrangement of small busbars which are adapted to be connected with a main circuit and to feed a number of branch circuits and on which may be mounted switches, circuit breakers, fuses, or the like (pg. 1, lines 9-17), such that they teach busbars for electrical distribution equipment. They teach that the busbar and its contact elements is individually coated with insulating material in such a manner than an outer end portion of the contact element is free of insulating material (pg. 1, lines 21-40 and Fig. 6). They teach that at least at one end of the board the ends of the busbars are also free of insulating material so as to provide wiring terminals by which electrical connections can be made to the busbars (pg. 1, lines 36-40). They teach coating the busbars by immersing in liquid plastisol (pg. 1, line 99 through pg. 2, line 9), such that the end of the bar (8) is also immersed so as to be coated. They teach that the ends 8, 9, and 10 are then cleaned as necessary to allow for electrical contact with the wiring terminals, for instance by removing the insulating material from around the holes (pg. 2, lines 10-14 and Fig.2). From this, since they teach that one end of the bus bar is free of insulating 
	‘619 does not teach coating the busbar with epoxy.
Anderson teaches attaching molded plastic outlet boxes to an electric busway power distribution system at each location along the system where the bus bar conductors are provided with plug-in stabs (abstract). They provide a busway section having bus conductors consisting of a rectangular bar that are provided with an electrically insulating epoxy coating (Col. 1, line 64 through Col. 2, line 5). They teach that the bus bars have welded contact blade tabs to accommodate connection with the power take-off assemblies (Col. 2, lines 10-13). They teach that the contact blade tabs are welded to the individual bus bars and the epoxy coating is removed from a part of the tabs to provide good electrical connection therewith (Col. 2, lines 13-16, Col. 3, lines 20-33, Fig. 1, and Fig. 3). Anderson teaches that the bus conductors are of the type consisting of a rectangular bar of aluminum or copper (Col. 1, lines 64-68). Therefore, Anderson provides bus bars for an electric power distribution system that are coated with epoxy and a portion of the epoxy is removed from the contact blade tabs, where the 
From the teachings of Anderson, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ‘619 to have used an epoxy coating as the insulating coating because Anderson indicates that it is known to coat busbars for electrical distribution equipment with an insulating epoxy coating, where the coating can also be removed such that it will be expected to provide a simple substitution for the insulating material of ‘619 and also provide the desired result of forming an insulating coating of epoxy on the busbars where it will still be capable of being removed from the bar ends. 
	’619 in view of Anderson do not teach coating the busbars as described in claim 1. 
	Gleyal teaches a method for enclosing a panel edge by heating and applying a reformable epoxy resin material onto the edge, and contacting the reformable epoxy resin material within about 10 minutes, or even about 5 minutes of applying the reformable epoxy resin material such that the reformable epoxy resin material is below its glass transition temperature and dry to the touch upon contact (abstract and 0005). They teach that after heating and applying, the reformable epoxy resin material may be heated again above its glass transition temperature so the panel edge is open and no longer sealed (0005). They teach that the reformable epoxy resin hardens and adheres when it cools (0009). They teach that the reformable epoxy resin (RER) may act to not only encapsulate the componentry but also to provide additional bonding between surface sheets and any sandwich material forming the panels (0010). They teach that the material may be easily and selectively removed by the addition of heat for a cleaner, mess-free application process (0011). They teach that additional benefits of the RER 
	From the teachings of Gleyal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ’619 in view of Anderson to have used an RER epoxy as the coating material because Gleyal teaches that it offers benefits such as fast hardening and adhesion, reducing the need for extended periods of cure time while providing a cleaner, mess-free application process while providing an epoxy coating as desired by ’619 in view of Anderson. Further, since ’619 in view of Anderson suggests removing the epoxy coating from the busbars for electrical connection to the wiring terminals, it would have been obvious to a person having ordinary skill in the art before the effective filing date to 
	While Gleyal teaches that the epoxy is selectively removed, they do not specifically state that it is done by localized heating to the subject area and they do not teach cutting the subject area of rubbery epoxy from the layer of epoxy remaining on the bus bar by bringing cutting tools into contact with the epoxy while at or above the glass transition temperature.
Iura teaches improving the quality and productivity in a coating peeling-off process in which the coating at an intermediate portion along the length of a wire is peeled off in order to expose a conductor inside the coated wire (abstract). They teach that a heating jig is brought into press contact with the upper half portion of the coating of the peeling-off designated portion at an intermediate portion along the length of coated wires so as to press down the coating downwardly relative to the transverse direction of the wires, whereby a coating peeling-off portion in which a part of the conductors is exposed is formed (abstract and Fig. 14A-I). They teach that in a secondary process, the coating of the coating peeled-off portion is cut and press held at the ends thereof by cutting and peeling-off blades adapted to operate from the ends of the coating peeled-off portion toward the center thereof so as to remove the coating of the coating peeled-off portion (abstract and Fig. 14A-I). They teach that the coatings of the coating peeling-off designated portion is pressed downwardly while heating using the heating jig to soften the region and form an exposed portion where a part of the 
	Ogiuchi teaches improving the stability and productivity when cutting a film by locally heating the cutting part of a film at a temperature between the glass transition temperature (Tg) of a polymer and Tg+100°C (pg. 1-2). They teach that heating devices are located between the cutters and the roll having the layer to be cut where the heaters locally heat the film to a temperature of Tg to Tg+100°C (pg. 2 and Fig. 2). They teach cutting with metal or ceramic blades or a laser (pg. 2). They teach that the polymer constituting the film is not limited (pg. 2). Therefore, Ogiuchi teaches cutting a polymer film while it is heated at or above its Tg using cutting tools such as blades or a laser such that cutting tools will be brought into contact with the heated polymer and the process improves the productivity of the cutting process. 
From the teachings of Iura and Ogiuchi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ’619 in view of Anderson and Gleyal to have cut the epoxy coating material by contacting the coating to be removed with cutting blades while the coating is locally heated at a temperature range of between the Tg and Tg+100°C to expose the underlying conductor because Iura teaches that cutting blades are capable of removing a heated coating material to expose an underlying conductor where the heating is provided to the cut portion such that it is locally heated, Ogiuchi teaches that it is desirable to heat a polymer film to a temperature between the Tg and Tg+100°C 
While ‘619 in view of Anderson, Gleyal, Iura, and Ogiuchi do not specifically teach heating the epoxy to avoid burning the epoxy, since they suggest heating the epoxy to a range of Tg to Tg+100°C for the purposes of debonding and removing the epoxy, it would have been obvious to a person having ordinary skill in the art before the effective g without burning the epoxy because it will provide the benefits of heating the epoxy to a temperature range desired for removal while also preventing overheating of the epoxy and the underlying busbar so as to prevent damage to the busbar and regions of the coating located near where the coating is removed. Further, since ’619 in view of Anderson, Gleyal, Iura, and Ogiuchi suggest heating to a temperature of the Tg to Tg+100°C, this would also be expected to at least overlap the claimed temperature range since the epoxy would be heated to at minimum the Tg as required by the claim. Therefore, the process of ‘619 in view of Anderson, Gleyal, Iura, and Ogiuchi suggests heating the epoxy coating so as to be optimizing within the claimed range or overlapping the claimed range. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further, once the localized heat is removed, this will allow any adjacent areas of epoxy coating to cool below the glass transition temperature so that any epoxy coating at the boundary of the electrical contact area can be cooled and reharden. While ’619 in view of Anderson, Gleyal, Iura, and Ogiuchi do not teach that the coating in the rubbery state delaminates from the busbar conductor, since Gleyal teaches that it results in the 
’619 in view of Anderson, Gleyal, Iura, and Ogiuchi do not teach that induction heat is used to locally heat the bus bar in the subject area. As noted above, Anderson indicates that the bus bars are formed of aluminum or copper (Col. 1, lines 64-68), indicating that bus bars are formed of metal.
Larsen teaches a method to inhibit separation of an extruded thermoplastic polymer coating from a metallic alloy container body by inductively heating, causing the polymer to flow into the microsurface irregularities on the body interior surface (abstract). They teach that heating the container near the open end adheres the polymer to the container, but that heating of an entire container body is undesirable due to reduction in the metallurgical properties of the metal alloy body (0016-0017). They teach using induction heating to heat the container open end by placing the open end of the container body within an inductor coil and passing alternating electric currents through the coil (0017). They teach that the energized coil causes the container, and the thermoplastic polymer on the container body, to experience eddy currents which in turn cause the metal and the polymer to heat (0017). They teach that heating causes the polymer to flow into the microsurface imperfections in the can body interior surface (0017). They teach that induction heating has advantages including heating relatively fast, providing heating localized to only the portion of the body and the polymer adjacent to the coil, preventing the entire container body from heating so as to prevent 
From the teachings of Anderson and Larsen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ’619 in view of Anderson, Gleyal, Iura, and Ogiuchi to have used induction heating with an inductor coil for locally heating the epoxy coating and the busbar in the regions to be debonded because Anderson indicates it is known that bus bars are formed from metals such as aluminum and copper and Larsen indicates that induction heating can be used to quickly and locally heat a metal and a polymer in contact with the metal such that it will be expected to also provide local heating of the metal bus bar and the epoxy coating located on the bus bar so as to quickly heat the epoxy for subsequent cutting and removal. 
As to cutting the subject area and removing the subject area from the bus bar based on heat retention by the bus bar from the induction heating, since ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest heating using induction and cutting and removing the epoxy while the epoxy is at a temperature at or above the glass transition temperature (Tg to Tg + 100°C), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the timing of the heating and cutting so as to heat the bus bar and epoxy coating using induction heating and then to have cut and removed the epoxy coating while coating is at a temperature at or above the glass transition temperature (Tg to Tg + 100°C) so as to provide the cutting and removal at the desired temperature and prevent the epoxy from cooling before cutting can be performed such that the cutting and removal will be based on the heat retention of the bus bar from the heating, i.e. the g. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore,  ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest applying a localized induction heating to the busbar in a subject area of hardened epoxy until the subject area of hardened epoxy is at or above its glass transition temperature (Tg to Tg+100°C) and the subject area of epoxy is in a rubbery state and delaminates or debonds from the bus bar conductor and cutting the subject area by bringing cutting tools into contact with the rubbery epoxy while at or above its glass transition temperature (Tg to Tg+100°C) and removing the rubbery epoxy of the subject area from the bus bar based on heat retention by the busbar from the induction heating, where since the heating is done using induction with an inductor coil it is provided by an induction heater.
	Regarding claim 3, ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest the limitations of instant claim 1. Iura teaches that their method is automated with an automatic manufacturing apparatus (Col. 3, lines 48-50 and Col. 9, lines 34-38), such that their process provides heating and cutting to remove the coating. As discussed above for claim 1, Ogiuchi suggests locally heating the film during cutting using heating devices (pg. 2). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the heating, cutting, and removing processes of ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen, including heating to the temperature range suggested by Ogiuchi In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). Therefore, since ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest performing the process of claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have automated the process of heating, cutting, and removing by the use of an automated apparatus. 
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen as applied to claim 1 above, and further in view of Chien, US 2014/0273302 A1.
	Regarding claim 2, ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest the limitations of instant claim 1, where Iura and Ogiuchi suggest providing localized heating. Gleyal further teaches increasing the temperature over the RER adhesive glass transition temperature (0016). 
	They do not teach monitoring the local heating.
	Chien teaches a method and system for processing wafers in a semiconductor device where disposing chemicals and wafer heating are needed for chemical reaction (abstract). They teach placing a wafer above a wafer heater such that a second surface faces the wafer heater and is heated from the second surface (abstract). They teach that the wafer heater is adapted to produce a locally differential temperature profile and that during heating, an actual temperature profile on the wafer may be monitored and transmitted to a computing system which may generate a target temperature profile and control the wafer heater to adjust local temperatures on the wafer according to the target temperature profile (abstract). They teach that the wafer may need to be heated up differentially such that different areas on it may have different temperatures according to some predetermined temperature profile (0022). They teach that the first wafer heater is configured to be capable of heating any particular portion of a wafer that is facing the heater up to any particular preset temperature (0022). They teach that the first wafer heater may have a plurality of radiation sources or lamps as heat sources, where each source is coupled to a temperature control unit so that they may be individually controlled (0023). They teach that by controlling the heat energy of the individual radiation sources the first wafer heater can generate any differential temperature profile as desired and heat up the wafer (0023). Therefore, they teach locally heating the wafer using individual heating sources that are separately controlled. 
	From the teachings of Chien, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen to have monitored the temperature of the subject area while localized heating is applied because Gleyal teaches increasing the temperature over the RER adhesive glass transition temperature, Iura, Ogiuchi, and Larsen suggest providing local heating, and Ogiuchi suggests heating to a desired temperature range of between the Tg to Tg+100°C, and Chien teaches monitoring localized heating and controlling the heating based on the temperature profile such that by monitoring the temperature using the method of Chien it will ensure that the epoxy is heated to the desired temperature above the glass transition temperature for cutting and removal.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen as applied to claim 1 above, and further in view of Taki, US 2017/0163020 A1.
Regarding claim 4,’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest the limitations of instant claim 1. As discussed above for claim 1, ‘619 suggests removing the insulting coating from the bar ends, where the bar ends provide electrical 
They do not specifically teach that the insulating coating is removed from all sides of the bus bar end.
Taki teaches a busbar that includes an elongated busbar body which is composed of an electrically conductive material and an insulating coating which covers the circumference of the busbar body (abstract). They teach that at both ends of the busbar body, connecting section are provided that are configured to be connected to a power supply such as a battery, various type of electric parts, or the like (0024, Fig. 1, and Fig. 2A). They teach that the insulating coating covers the busbar body other than the connecting sections 11 (0033, Fig. 1, and Fig. 2A). They teach that the connection sections of the bus are can be formed by peeling the insulating coating at the ends of the busbar (0048 and Fig. 5). Therefore, Taki teaches that the connection ends of busbars are not coated with the insulating coating where the insulating coating is peeled from or removed from all sides of the busbar as depicted in Fig. 1, Fig. 2A, and Fig. 5B. 
From the teachings of Taki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen to have removed the epoxy resin from all side of the busbar end because Taki indicates that it is desirable for the electrical connection ends of a busbar to not have an insulating coating such that it will be expected to provide a desirable busbar configuration that is capable of making electrical connections. Therefore, in the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, Larsen, and Taki the rubbery epoxy will be removed from all sides of the busbar end.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB 694,619 (hereinafter ‘619) in view of Anderson, US 4,820,178, Gleyal, US 2016/0039192 A1, Iura, US 5,179,779 (provided on the 6/17/2019 IDS), Ogiuchi, JP H01281896, Larsen, US 2003/0198537 A1, and Chien, US 2014/0273302 A1.
	Regarding claim 6, as discussed above for claim 1, ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest the process of claim 1, where the busbar conductor is coated with epoxy which hardens to a glassy state on the bar after heat is removed during the application phase as described by Gleyal and then the epoxy coating on the bar ends, i.e. the electrical contact region for the wiring terminals, is removed by the application of localized induction heating to the contact region (subject area or bar ends) having the hardened epoxy until the area of hardened epoxy is above its glass transition temperature so as to be in a rubbery state (since it is above the glass transition temperature), where the heated epoxy will debond and be removed to uncover or create the electrical contact area by bringing cutting tools into contact with the epoxy while at or above the glass transition temperature to cut and remove the area of rubbery epoxy from the layer of epoxy remaining on the bar based on heat retention by the bus bar from the induction heating. Also note Gleyal indicates that the epoxy resin hardens when it cools (0009) so as to provide an insulating hardened epoxy. Further, once the localized heat is removed, this will allow any adjacent areas of epoxy coating to cool below the glass transition temperature so that any epoxy coating at the boundary of the electrical contact area can be cooled and reharden. Additionally, as noted above for 
As to using automated means, Iura teaches that their method is automated having a fully automatic manufacturing apparatus (Col. 3, lines 48-50 and Col. 9, lines 34-38), such that their process provides heating and cutting to remove the coating where the wire is fed through the process by rollers (Col. 9, lines 24-38 and Fig. 12), such that the apparatus will also position the coated substrate. As discussed above for claim 1, Ogiuchi suggests locally heating the film during cutting using heating devices (pg. 2). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the positioning, heating, cutting, and removing processes of ’619 in view of Anderson, Gleyal, Iura, and Ogiuchi, including heating to the temperature range suggested by Ogiuchi during the cutting process using an automated apparatus that includes a heating device similar to that of Ogiuchi to provide local heating during cutting because Iura teaches using an automated apparatus to position, heat, cut, and remove the coating and Ogiuchi provides a local heating device that can apply heat while cutting In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). Therefore, since ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest performing the process of claim 6, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have automated the process of positioning, heating, cutting, and removing by the use of an automated apparatus. 
’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen do not teach monitoring the local heating.
	Chien teaches a method and system for processing wafers in a semiconductor device where disposing chemicals and wafer heating are needed for chemical reaction (abstract). They teach placing a wafer above a wafer heater such that a second surface faces the wafer heater and is heated from the second surface (abstract). They teach that the wafer heater is adapted to produce a locally differential temperature profile and that during heating, an actual temperature profile on the wafer may be monitored and 
	From the teachings of Chien, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen to have monitored the temperature of the subject area while localized heating is applied because Gleyal teaches increasing the temperature over the RER adhesive glass g (heating between Tg and Tg+100°C) during cutting, and Chien teaches monitoring localized heating and controlling the heating based on the temperature profile such that by monitoring the temperature using the method of Chien it will ensure that the epoxy is heated to the desired temperature above the glass transition temperature for cutting and removal.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GB 694,619 (hereinafter ‘619) in view of Anderson, US 4,820,178, Gleyal, US 2016/0039192 A1, Iura, US 5,179,779 (provided on the 6/17/2019 IDS), Ogiuchi, JP H01281896, Larsen, US 2003/0198537 A1, and Flehmig, US 2014/0060281 A1.
	Regarding claim 7, as discussed above for claim 1, ’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen suggest the process of claim 1, where the busbar conductor for use in electrical distribution equipment is coated with epoxy, i.e. an insulating epoxy, which hardens to a glassy state on the bar after heat is removed during the application phase as described by Gleyal and then the epoxy coating on the bar ends, i.e. the electrical contact region for the wiring terminals, is removed by the application of localized induction heating to the contact region (subject area or bar ends) having the hardened epoxy until the area of hardened epoxy is above its glass transition temperature so as to be in a rubbery state (since it is above the glass transition temperature), where the heated epoxy will debond and be removed to uncover or create the electrical contact area by bringing cutting tools into contact with the epoxy while at or above the glass transition temperature to cut and remove the area of rubbery epoxy 
As discussed above for claim 1, ‘619 suggests coating a busbar with an insulating coating and then removing the coating from bar ends for forming electrical contact where the busbar is coated by immersing in the coating liquid, indicating that all surfaces of the bus bar are coated. 
	’619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen do not teach bringing cutting tools located on the first and second sides of the bus bar into contact at substantially the same time and drawing the cutting tools along a length of the busbar in the subject area to cut the rubbery epoxy. 
	Flehmig teaches a method for the decoating at least in part of blanks made of metal which are coated on one or both sides in regions, which have a main extension direction, wherein the regions to be decoated can extend in both a straight or curved 
	From the teachings of Flehmig, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen to have removed the coating on the first and second sides of the end of the busbar by brining cutting tools located on the first and second sides of the busbar into contact at substantially the same time with the rubbery epoxy while at or above its glass transition . 


Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered.
In light of the amendment to claim 5, the previous 112 rejection is withdrawn.
	Regarding Applicant’s arguments that hardened epoxy is a thermoset polymer and not a thermoplastic, it is noted that the broadest reasonable interpretation of a hardened epoxy, includes an interpretation where the epoxy is solidified or physically hardened, such that a hardened epoxy is not considered to be limited to a thermosetting material. Further, while paragraph 0017 of the instant specification indicates that the hardened epoxy exists in two states, this is in reference to the solid states of the epoxy and does not indicate that the epoxy is limited to those states when not in a solid state, i.e. it does not prohibit a melting state as it possible with thermosetting epoxy materials. Further since the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen provides heating an epoxy above its glass transition temperature and it is known for 
	As to Applicant’s arguments over Larsen, it is noted that Larsen is relied upon for the suggestion of using induction heating for providing local heating of a polymer coating on a metal surface, where Gleyal suggests heating the epoxy for delaminating from the surface upon heating above the Tg. It is noted that Anderson indicates that busbars are formed of metal. Therefore, since Gleyal indicates that the epoxy delaminates from the surface upon heating above the Tg, the epoxy is applied to a metal surface, and Larsen indicates that induction heating locally heats a polymer coating on a metal surface, the combination provides the suggestion of locally heating the epoxy coated metal busbar for delamination of the epoxy coating at the region where the coating is to be removed. 
	As to Applicant’s argument that busbars coated with the RER of Gleyal would not delaminate upon heating with induction heating as suggested by Larsen, it is unclear why the coating would not delaminate. Specifically, since the suggestion is to use induction heating to heat the epoxy above the Tg and Gleyal indicates that the epoxy delaminates when heated above the Tg, it would still be expected to delaminate, which would render the process of ‘619 in view of Anderson, Gleyal, Iura, Ogiuchi, and Larsen successful. 
	Applicant’s arguments over newly added claim 7 are considered persuasive and therefore a new reference of Flehmig has been added to address the newly added features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718